Title: To James Madison from Thomas Kane, 7 December 1813 (Abstract)
From: Kane, Thomas
To: Madison, James


        § From Thomas Kane. 7 December 1813, Philadelphia. “I your petitioner humbly sheweth. That your petitioner has served in the service of the U.S. and that he was discharged therefrom in July last, and that he has always been accostomed and well acquainted with the Land service. And moreover your petitioner, not being a citizen of the U. S. and thereby subject to death if Taken by the enemy, which would have been his fate in march last at the Iland of Jamaca, had not he providentially escaped through a mistake of the British Agent. Your petitioner also sheweth that some time in October, being in a frolic, entered to serve on board the U S. sloop of war Peacock lying in New York. Therfore your petitioner humbly prayeth that in consequence of his ignorence of the Sea Service, and his knowledge of the Land Service, together with, the certainty of his loosing his life if taken by the enemy, he may be permitted to serve his time out in the Land instead of the Sea Service.”
      